Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsai (U.S. Patent Publication 2012/0081962).

Claim 1. A method of programming a non-volatile memory cell in a memory array, comprising: applying a programming pulse to a selected memory cell to be programmed (Selected WL Vpgm Tsai Fig 5) and an unselected memory cell (pulse at Unselected WL Fig 5) , wherein the programming pulse allows a change of the unselected memory cell within a range specified (range is to 0-10V); boosting a region of the unselected memory cell (Fig 15 teaches unselected region 180 boosted by capacitive coupling); and setting a threshold time of the programming pulse (Vpgm time is taught in Fig 5), wherein the threshold time is defined when an absolute magnitude of a voltage difference between a floating gate of the unselected memory cell and the boosted region of the unselected memory cell reaches a threshold value defined (as seen in Fig 5).

Claim 2. The method of claim 1, further comprising: applying a programming pulse to the unselected memory cell in the array until the threshold time (applying a programming pulse to the unselected memory cell in the array until the threshold time is taught in Fig 5); and boosting a voltage potential of the unselected memory cell until the threshold time (voltage is boosted until the end of Vpgm as seen in Fig 5).

Claim 3. The method of claim 2, wherein the programming pulse begins to ramp down to a ground potential at or near the threshold time (when Vpgm end it is ramped down to GND as seen in Fig 5).

Claim 4. The method of claim 1, wherein the threshold value is a maximum voltage difference between a floating gate of the unselected memory cell and the boosted region of the unselected memory cell to inhibit unwanted programming of the unselected memory cell (between GND and 10V as seen in Fig 5).

Claim 5. The method of claim 1, wherein the programming pulse is applied to a gate line connecting the selected memory cell and the unselected memory cell (Program voltages are is applied to a gate line as seen in Fig 4).

Claim 6. The method of claim 1, wherein the boosted region of the unselected memory cell includes a source region (top side of 180 Fig 15), a drain region (bottoms side of 180 Fig 15), and a channel region between the source and the drain regions of the unselected memory cell (between top and bottom side), formed on the corresponding substrate (formed on the corresponding substrate of the transistors of Fig 15).

Claim 7. The method of claim 6, wherein the boosted region is boosted to a specific voltage level by a voltage potential on the floating gate of the unselected memory cell (Fig 15 teaches region 180 boosted by capacitive coupling of a voltage potential on the floating gate of the unselected memory cell).

Claim 8. The method of claim 1, a voltage level of the programming pulses is set low enough such that a voltage difference between a floating gate and a boosted node of the unselected memory cell is low enough to inhibit a programming of unselected memory cell, while the selected memory cell is being programmed (Tsai [0011] teaches receiving a pass voltage which is lower than the program voltage in order to inhibit disturbance of the other cells. The switching voltage during the program interval is likewise lower than the program voltage to inhibit disturbance of the switching cell\).

Claim 9. The method of claim 1, a duration of the programming pulse is maintained to be long enough after a ramp-up and before a ramp-down as long as the pre-defined programming pulse is lowered to at or near the ground potential at or near the threshold time (as seen in Fig 5 Vpgm is maintained to be long enough after a ramp-up and before a ramp-down. The pre-defined programming pulse is lowered to at or near the ground potential after Vpgm as seen in Fig 5).

Claim 10. The method of claim 1, a degree of the unselected memory cell disturbed by the programming of the selected memory cell is limited or reduced within a range that a sense amplifier circuit connected to the cell in the memory array can output correct value (sense amplifiers are coupled to the bitlines, Tsai [0069] also shown in Fig 22. Disturbance is limited by boosting address in claim 1 so that the sense amp circuit can output correct values.).

Claim 11. A non-volatile memory device comprising: a voltage signal pulse generator to apply a pre-defined programming pulse (voltage signal pulse generator supplying Vpgm Tsai Fig 4); and, a non-volatile memory cell array (NAND Flash Tsai Fig 4).

Claim 12. The non-volatile memory device in claim 11, wherein the voltage signal pulse generator is configured to (configured to is functional language) generate signals to a non-volatile memory cell in a memory array with a pre-defined programming pulse to both a selected memory cell to be programmed (on selected WL Fig 5) and an unselected memory cell (on unselected WL Fig 5) to be altered within an allowable range determined by the programming of the selected memory cell (range is to 0-10V).

Claim 13. The non-volatile memory device in claim 12, the voltage signal pulse generator is further configured to (configured to is functional language) set a threshold time of the pre-defined programming pulse (Vpgm time is taught in Fig 5), wherein the threshold time is defined when an absolute magnitude of a voltage difference between a floating gate of the unselected memory cell and the boosted region of the unselected memory cell reaches a threshold value defined (as seen in Fig 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827